Exhibit 10.36

 

PLANAR SYSTEMS, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 



TO: Gerald Perkel

   Date of Grant: September 26, 2005

 

We are pleased to inform you that pursuant to your Executive Employment
Agreement dated as of September 26, 2005 (the “Employment Agreement”) with
Planar Systems, Inc. (the “Company”), the Board of Directors (the “Board”) of
the Company has awarded you one hundred sixty thousand (160,000) shares (the
“Shares”) of the Company’s common stock. This award (the “Award”) is subject to
the following terms and conditions.

 

VESTING. Except as otherwise provided by the Employment Agreement, the Shares
will vest and become deliverable to you as follows: ten thousand (10,000) of the
Shares shall vest immediately; seventy-five thousand (75,000) of the Shares
shall vest upon achievement of the “$10 Stock Price Target” (as defined below);
and the remaining seventy-five thousand (75,000) of the Shares shall vest upon
achievement of the “$12 Stock Price Target” (as defined below). The “$10 Stock
Price Target” means the average daily closing price of the Company’s common
stock on the NASDAQ Stock Market over any forty (40) consecutive trading day
period exceeds $10. The “$12 Stock Price Target” means the average daily closing
price of the Company’s common stock on the NASDAQ Stock Market over any forty
(40) consecutive trading day period exceeds $12. The respective Stock Price
Target shall be deemed to have been achieved if (i) there has been a Change in
Control (as defined in the Employment Agreement) transaction (while you are
employed by the Company or within 90 days after your employment is terminated by
the Company without Cause (as defined in the Employment Agreement) or by you for
Good Reason (as defined in the Employment Agreement)) in which shareholders of
the Company receive per-share proceeds having a value in excess of the target
amount or (ii) you are terminated by the Company without Cause or you terminate
your employment for Good Reason and the Stock Price Target has been achieved
with respect to the fifteen (15) consecutive trading day period immediately
preceding the date the Notice of Termination (as defined in the Employment
Agreement) is provided. Subject to the terms of this Section 1, any unvested
Shares shall be forfeited upon the earlier of termination of employment or three
(3) years from the date of grant. In the event that there is a Change in Control
within 90 days after your employment is terminated by the Company without Cause
or by you for Good Reason and the Target Price is deemed satisfied by the terms
of this Section 1 but the Shares were forfeited to the Company upon your
employment termination pursuant to the terms of this Section 1 (because the
Change in Control had not occurred at the time of employment termination), the
Company shall pay you the value of the forfeited Shares based on the per-share
proceeds payable to the shareholders of the Company.

 

1 – RESTRICTED STOCK AWARD AGREEMENT



--------------------------------------------------------------------------------

The Shares subject to this Agreement may not be sold, assigned, transferred,
pledged or otherwise encumbered until the Shares are vested and delivered to
you. After the Shares are vested and delivered to you, you shall become the
owner of the Shares free of all restrictions otherwise imposed by this
Agreement.

 

Notwithstanding any other provision of this Agreement, the Compensation
Committee of the Board of Directors (the “Committee”) may at any time, in its
sole discretion, accelerate the date of vesting and delivery of all or a portion
of the Shares subject to this Award.

 

DIVIDENDS AND VOTING RIGHTS. You will be entitled to receive any dividends paid
with respect to the Shares that become payable before the Shares have vested and
been delivered to you; provided, however, that no dividends shall be payable to
you with respect to record dates occurring prior to the Date of Grant, or with
respect to record dates occurring on or after your Date of Termination (as
defined below). You will be entitled to vote the Shares before the Shares have
vested and been delivered to you to the same extent as would have been
applicable to you if you were then vested in the Shares; provided, however, that
you will not be entitled to vote the Shares with respect to record dates for
such voting rights arising prior to the Date of Grant, or with respect to record
dates occurring on or after your Date of Termination (as defined below).

 

DEPOSIT OF SHARES. Each certificate issued in respect to the Shares granted
under this Agreement shall be registered in your name and shall be held by the
Treasurer of the Company until vested and delivered to you pursuant to the terms
of this Agreement. This Award is conditioned upon your execution of a blank
stock power for the Shares. Upon vesting of all or a portion of the Shares, the
Company shall deliver the vested Shares to you as promptly as practical.

 

WITHHOLDING TAXES. As a condition to the delivery of the Shares, you must make
such arrangements as the Company may require for the satisfaction of any
federal, state or local withholding tax obligations that may arise in connection
with the vesting and delivery of the Shares. At your request, the Company shall
withhold such number of Shares as instructed by you to satisfy up to all of your
anticipated tax liability arising in connection with the vesting of the Shares.
The calculation of your anticipated tax liability shall be made by the Company,
and the withheld Shares shall be valued at the most recent closing price of the
Common Stock.

 

TERMINATION. If your employment with the Company terminates for any reason,
including death or disability (the “Date of Termination”), then, notwithstanding
the vesting schedule set forth above, this Award shall immediately expire and no
additional Shares shall be vested or delivered to you pursuant to this Award and
you shall forfeit all Shares that are not vested before the Date of Termination.
Your Date of Termination for purposes of this Agreement shall be determined by
the Committee, which determination shall be final.

 

TRANSFERABILITY OF AWARD. This Award and the rights and privileges conferred
hereby may not be sold, transferred, assigned, pledged, encumbered or
hypothecated in any manner (whether by operation of law or otherwise) and any
such attempted action shall be null and void. The terms of this Agreement shall
be binding upon your executors, administrators, heirs, successors and assigns.
Notwithstanding the foregoing, to the extent permitted by applicable law and
regulation, the Company, in its sole discretion, may permit you to transfer this
Award and the rights and privileges conferred hereby.

 

2 – RESTRICTED STOCK AWARD AGREEMENT



--------------------------------------------------------------------------------

CONTINUATION OF RELATIONSHIP. Nothing in this Award will confer upon you any
right to continue in the employ or other relationship of the Company, or to
interfere in any way with the right of the Company to terminate your employment
or other relationship with the Company at any time.

 

DETERMINATION OF COMMITTEE TO BE FINAL. The administration of this Award and all
determinations referred to herein or otherwise will be made by the Committee,
and such determinations will be final, binding and conclusive.

 

INVESTMENT INTENT. You represent and warrant to the Company that you are
acquiring the Shares for your own account and investment and not with a view to,
or for sale in connection with, any distribution.

 

RESTRICTED SECURITIES; LEGEND. You understand that the Shares have not been
registered under the Securities Act of 1933 in reliance upon an exemption from
registration. Such exemption depends upon, among other things, the bona fide
nature of your investment intent stated in this Agreement. You understand that
the Shares must be held indefinitely, unless the Shares subsequently are
registered under the Securities Act of 1933 or unless an exemption from
registration is otherwise available. You agree that the Shares may not be
offered, sold, transferred, pledged, or otherwise disposed of in the absence of
an effective registration statement under the Securities Act of 1933 and
applicable state securities laws or an opinion of counsel acceptable to the
Company that such registration is not required. You understand that the
certificate(s) representing the Shares will be imprinted with substantially the
following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR APPLICABLE STATE SECURITIES
LAWS. THE SHARES HAVE BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND MAY NOT
BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE ACT AND UNDER ANY
APPLICABLE SECURITIES LAWS, OR AN OPINION OF COUNSEL FOR THE HOLDER (CONCURRED
IN BY LEGAL COUNSEL FOR THE CORPORATION) THAT SUCH REGISTRATION IS NOT REQUIRED
AS TO SUCH SALE OR OFFER. THE STOCK TRANSFER AGENT HAS BEEN ORDERED TO
EFFECTUATE TRANSFERS OF THIS CERTIFICATE ONLY IN ACCORDANCE WITH THE ABOVE
INSTRUCTION.

 

3 – RESTRICTED STOCK AWARD AGREEMENT



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if any of the Shares vested pursuant to the terms
of this Agreement or the Employment Agreement less than one year before the
effective date of the termination of your employment, the Company shall use its
best efforts to promptly register for resale such Shares under the Securities
Act of 1933.

 

Please execute the Agreement in the space below and return it to the
undersigned.

 

        Very truly yours,         PLANAR SYSTEMS, INC.     By:  

/s/    Gregory H. Turnbull

--------------------------------------------------------------------------------

       

Gregory H. Turnbull

Chairman of the Board

 

AGREED AND ACCEPTED:

       

/s/ Gerald Perkel

--------------------------------------------------------------------------------

        Gerald Perkel         Date: September 26, 2005        

 

4 – RESTRICTED STOCK AWARD AGREEMENT